
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Johnson of
			 Illinois submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should not intervene in the civil war in
		  the Ivory Coast.
	
	
		Whereas the United States is already involved in military
			 conflicts in Afghanistan, Iraq, and Libya;
		Whereas the United States has further military operations
			 and obligations in Germany and other countries;
		Whereas the United States has a national debt of over $14
			 trillion;
		Whereas the budget deficit for the current fiscal year is
			 over $1 trillion;
		Whereas the domestic problems of the United States
			 include, but are certainly not limited to, rising food and gasoline prices,
			 high unemployment, and continued high foreclosure rates;
		Whereas the President of the United States has initiated
			 military action in Libya despite not having Congressional authorization;
			 and
		Whereas the United States looks on with sadness at the
			 plight of innocent civilians in Libya, Yemen, Iran, Indonesia, Mexico, Rwanda,
			 the Sudan, the Ivory Coast, and innumerable other countries: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the tragic situation in the Ivory Coast
			 does not involve the national security interests of the United States;
			 and
			(2)the President of
			 the United States is expressly prohibited from initiating military actions in
			 the Ivory Coast without seeking Congressional approval.
			
